PER CURIAM.
Upon the merits of the controversy we are content to affirm upon Judge Clark’s opinion reported in 39 F.Supp. 100. We are not, however, to he understood as holding that the granting of declaratory relief is always mandatory rather than discretionary when another action is pending. Some of Judge Clark’s remarks concerning Maryland Casualty Co. v. Pacific Co., 312 U.S. 270, 61 S.Ct. 510, 85 L.Ed. 826, have been thought to express that view. See Note, 51 Yale L.J. 511. We doubt if they go so far. At least we do not take that position. In the case at bar the issue of liability under the policy could not be raised in the pending tort action to which the insurer was not a party. It would have been an abuse of discretion not to decide it in the declaratory judgment suit. Excess Ins. Co. of America v. Brillhart, 10 Cir., 121 F.2d 776. As already stated, we think that it was rightly decided.
Judgment affirmed.